Name: Commission Regulation (EEC) No 1505/80 of 16 June 1980 re-establishing the levying of customs duties on made-up accessories for articles of apparel etc., other than knitted or crocheted, products of category 88 (code 0880), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 6 . 80 Official Journal of the European Communities No L 149/33 COMMISSION REGULATION (EEC) No 1505/80 of 16 June 1980 re-establishing the levying of customs duties on made-up accessories for articles of apparel etc ., other than knitted or crocheted, products of category 88 (code 0880), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of made-up accessories for articles of apparel etc ., other than knitted or crocheted, products of category 88 , the ceiling should be four tonnes ; whereas on 30 May 1980 the amounts of imports into the Community of the products in ques ­ tion , originating in India, a country covered by prefer ­ ential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded , customs duties should be re-established in respect of the products in question in relation to India , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in question origi ­ nating in any of the said countries and territories, once the relevant Community ceiling has been reached ; Article 1 As from 20 June 1980 , customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products , imported into the Community and origi ­ nating in India : Code Category CCT heading No N1MEXE code ( 1980 ) Description (D (2 ) ( 3) ( 4) 0880 88 61.1 1 61.11-00 Made up accessories for articles of apparel (for example , dress shields , shoulder and other pads, belts, muffs, sleeve protectors , pockets) : Other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 332, 27 . 12 . 1979 , p. 1 . No L 149/34 Official Journal of the European Communities 17. 6 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission